Name: Council Decision (CFSP) 2017/1193 of 4 July 2017 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: Asia and Oceania;  international security;  European construction;  cooperation policy;  EU finance;  politics and public safety
 Date Published: 2017-07-05

 5.7.2017 EN Official Journal of the European Union L 172/12 COUNCIL DECISION (CFSP) 2017/1193 of 4 July 2017 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2005, the Council adopted Joint Action 2005/889/CFSP (1) establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah). (2) On 7 July 2016, the Council adopted Decision (CFSP) 2016/1107 (2) amending Joint Action 2005/889/CFSP and extending it until 30 June 2017. (3) Following the Strategic Review of EU BAM Rafah, the Mission should be extended for a further period of 12 months, until 30 June 2018. (4) Joint Action 2005/889/CFSP should therefore be amended accordingly. (5) EU BAM Rafah will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/889/CFSP is amended as follows: (1) in Article 13(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2017 to 30 June 2018 shall be EUR 1 980 000.; (2) in Article 16, the second paragraph is replaced by the following: It shall expire on 30 June 2018.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2017. Done at Brussels, 4 July 2017. For the Council The President M. MAASIKAS (1) Council Joint Action 2005/889/CFSP of 12 December 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 327, 14.12.2005, p. 28). (2) Council Decision (CFSP) 2016/1107 of 7 July 2016 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 183, 8.7.2016, p. 64).